659 S.E.2d 6 (2008)
STATE
v.
Kenneth Wayne MAREADY.
No. 32A08.
Supreme Court of North Carolina.
February 25, 2008.
Daniel R. Pollitt, Assistant Appellate Defender, for Maready.
*7 David Saacks, District Attorney, for State.
The following order has been entered on the motion filed on the 21st day of February 2008 by State of NC for Extension of Time to File Brief:
"Motion Allowed. State of NC shall have up to and including the 26th day of March 2008 to file and serve his/her brief with this Court. By order of the Court in conference this the 25th day of February 2008."